internal_revenue_service number release date index number ----------------------- ------------------------------------ ------------------------ ---------------------------- - department of the treasury washington dc person to contact --------------------------- - ------------------------ ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b05 - plr-171615-03 date april legend taxpayer or cooperative llc country a inc d b c d state b state c dear --------------- --------------------------------------------- ---------------------------- ---------------------------- ---------------------------------- ---------------------- ------------------ ----------- ----------------- ------------- ----------------- this is in response to a ruling_request dated date submitted on behalf of taxpayer the ruling concerns the issue of whether taxpayer will be operating_on_a_cooperative_basis within the meaning of subchapter_t of the internal_revenue_code under the facts as fully described below plr-171615-03 taxpayer including its wholly-owned llc subsidiary is a cooperative organization organized and to be operated in the u s taxpayer’s member patrons the growercos are three country a companies which are themselves owned by approximately ----d produce growers the d growers the d growers currently market their crops in country a through a grower-owned d company named inc it is planned that the taxpayer will be responsible for marketing and distributing the growercos crops on behalf of the d growers in the united_states the crops to be marketed include b c and d most of the d growers specialize in producing one of these three types of produce however certain growers may be engaged in the production of more than one type of produce each growerco will deal solely in one of the three crops and will be owned only by the d growers who specialize in that crop with respect to d growers producing more than one type of produce each will hold one share of voting_stock in the growerco representing their predominant crop they will not hold voting_stock in any of the other growercos they may participate in as nonvoting patrons in its role as a member patron of the taxpayer cooperative each growerco will advance and protect the interests of its constituent grower-members while joining with the other growercos to pursue a cooperative marketing strategy through the taxpayer on behalf of their respective members taxpayer will establish its own marketing and distribution facilities in the us through the llc in country a inc will coordinate the initial allocation of crops between country a distribution and us distribution in exchange for a ---- fee to be collected from the d growers with respect to crops allocated by inc to the us market the growercos authorize their members the d growers to each sell its respective us- bound crops at an arm’s-length fair_market_value transfer price directly to taxpayer fob shipping point in country a using the employees and facilities to be acquired and developed by llc taxpayer will then market and distribute the crops in the us market on a cooperative basis and distribute its net_earnings as patronage_dividends to the growercos proposed structure the d growers are primarily unrelated closely-held corporations whose farming activities are conducted in country a growercos a b and c collectively the growercos are country a corporations wholly resident in country a each growerco is owned by a group of d growers who produce the same crop growerco a’s owners all produce b growerco b’s owners all grow c and growerco c’s owners all grow d each growerco represents the unique interests of its constituent grower-owners in dealing with taxpayer for the purpose of marketing their crops on a cooperative basis taxpayer is a general_partnership organized under the laws of state b the taxpayer will make an election under sec_301_7701-3 of the income_tax regulations the regulations to be taxed as an association effective as of the date plr-171615-03 of the partnership’s organizations after such election taxpayer will be taxed as a corporation for us federal_income_tax purposes and operate on a cooperative basis under subchapter_t of the code all of taxpayer’s sales and marketing activities will be carried out by a wholly-owned limited_liability_company llc organized under the laws of the state of state b which it is represented will be a disregarded_entity for us federal_income_tax purposes the growercos are establishing their initial ownership interests in taxpayer in proportion to projected sales of their respective constituent member-growers’ crops to taxpayer it is intended that ownership of taxpayer by the growercos will be maintained in alignment with the sale of each produce type handled by the cooperative voting control of taxpayer is on a one-member one-vote basis operations taxpayer will conduct sales and marketing activities in the us through its wholly- owned llc since llc will sell the crops to us customers for its own account and not as an agent for the growercos or the d growers it will also bear all risks incident to the sale eg credit risk inventory risk market risk etc using its own permanent employees and permanent facilities located in the united_states llc will acquire and take delivery of crops in country a for resale to the us market the growercos will authorize the d growers to deliver crops allocated by inc to the us market directly to llc title to the crops allocated by inc will be passed by the d growers to llc when it takes delivery of the produce llc will acquire the crops for an arms-length price reflecting fair_market_value and the risk borne by llc the crops will be delivered to llc on an fob shipping point basis so title for the crops will transfer to llc in country a the taxpayer but not the growercos will engage in a trade_or_business_within_the_united_states financial results the books_and_records of the cooperative including the llc will be kept on the accrual_method of accounting the cooperative’s principal office is located in state b and its returns will be filed with the internal revenue center in state c the cooperative has adopted a fiscal_year ending december the cooperative’s business will be a us trade_or_business subject_to tax in accordance with the provisions of subchapter_t of the code taxpayer will report its income gains and losses annually on form 990-c farmers’ cooperative association income_tax return the cooperative will be obligated to account on a patronage basis to all its growerco patrons on an annual basis for all amounts received from business conducted with or for the d growers as authorized and arranged by the growercos the patronage_dividend will be such that all amounts of net profit before tax earned by the cooperative in the form of patronage income in any fiscal_year shall be distributed to the members of the cooperative in proportion to the patronage of each patron in that fiscal_year calculated according to volume and or value of produce shipped to or through the cooperative by each of its member-patron growerco’s constituent grower- plr-171615-03 shareholders all patronage_dividends distributed will be distributed to the patrons ie the growercos in cash or qualified written notices of allocation as permitted by sec_1382 of the code pursuant to the partnership_agreement of the cooperative the amount of capital if any furnished by each patron shall at the end of each fiscal_year be clearly reflected and properly credited in the appropriate record to the capital_account of each member the cooperative shall within months after the close of each fiscal_year notify each member of the capital so credited to the member’s account the notice shall be in the form of a written_notice_of_allocation or per-unit_retain_certificate the cooperative’s partnership_agreement provides that upon dissolution after all debts and liabilities of the cooperative basis have been paid all partnership shares redeemed and all capital furnished patronage shall have been retired without priority on a pro_rata basis distribution of any remaining assets shall be made on a patronage basis to all member patrons on the basis of the amount of patronage conducted by them and or their constituent d grower-members to the extent practicable under the terms of the partnership_agreement any entity that applies for and is accepted to membership in the cooperative by such act alone consents that the amount of any distributions with respect to that member’s patronage occurring after acceptance for membership status which are made in written notices of allocation as defined in sec_1388 of the code will be taken into account by the growerco- member at the stated dollar amount in the manner provided in sec_1385 of the code in the taxable_year in which such written notices are received by the member on an annual basis taxpayer’s members ie growercos a b and c will allocate to their d grower-shareholders each grower’s share of the growercos’s earnings from patronage refunds and any nonpatronage earnings allocated and distributed by taxpayer to the growercos the amount to be allocated by the growercos to each grower will be based on each grower’s patronage with the taxpayer cooperative any dividends distributed by the growercos to their respective grower- shareholders will be based on the amount allocated annually to each grower business reasons for the transactions a country a growers’ holding_companies growercos for the purpose of facilitating the sale of each of three types of produce in the us the growercos are organized so that each growerco is owned by the growers of a specific produce type and each growerco will be a member-patron of taxpayer a us cooperative the growerco structure will allow for a straightforward cooperative structure as the taxpayer cooperative will have three members instead of having each d grower as a plr-171615-03 separate member without compromising the goal that each constituent grower will have proper representation in the cooperative conducting us marketing activities on its behalf the growerco structure will facilitate pooling of costs by type of produce and will also allow for the accounting by type of product to be captured in a single legal entity the growerco structure will also facilitate the addition or retirement of growers from the structure without the growerco structure the growers would have to deal with the taxpayer directly and it is generally easier and preferable for the country a growers to deal with a country a corporation as opposed to a us partnership in connection with the retirement or addition of a grower-shareholder and the addition or retirement of growers will not affect or complicate the membership structure of the taxpayer cooperative incident to the management strategy and operating efficiencies described above the growerco structure will permit patronage income to ultimately flow back to the d growers more effectively from a country a income_tax perspective b taxpayer cooperative and llc under the proposed structure a general_partnership has been established under the laws of state b each growercos is a partner in the general_partnership the partnership will be governed by it general partners the growercos on a one-partner one-vote basis without regard to a partner’s interest in the partnership in addition each member of the board_of directors will be elected by partners holding a majority of the partnership interests the partnership will elect under the entity classification rules to be treated as an association_taxable_as_a_corporation for us federal_income_tax purposes the taxpayer’s intent is to operate on a cooperative basis and thus subject_to tax under subchapter_t of the code the taxpayer through its wholly-owned state b llc will conduct sales and marketing activities in the us for produce grown by the d growers it is represented that the llc is disregarded as an entity for federal_income_tax purposes in this case operating as a cooperative organization including the llc as a disregarded_entity is the structure most consistent with the long-term objective of the d growers as it gives them a better presence in the us for marketing their produce it will also facilitate sales by permitting the taxpayer to hire us personnel and establish us storage and distribution facilities it is anticipated that on a long-term basis the taxpayer cooperative may also market produce produced by non-country a growers eg us growers and mexican plr-171615-03 growers the parent partnership llc subsidiary structure will provide more flexibility for introducing different products to the business possibly on a for-profit basis without involving the existing members or their cooperative relationship by just adding a new member to the llc or by adding a new llc which could handle the us sales and marketing activities for non-d grower produce the parent llc subsidiary structure permits the d growers to preserve the cooperative solely for the benefit of the growercos and the d growers using the llc also facilitates the segregation of risks incident to produce sales eg credit risk inventory risk and market risk etc if new sources of produce are introduced by a establishing a new llc under the cooperative from a country a perspective the parent partnership llc subsidiary structure permits a more efficient flow through of patronage_earnings from the cooperative to the growercos taxpayer requests a ruling that taxpayer including llc will be operating_on_a_cooperative_basis within the meaning of sec_1381 of the internal_revenue_code and will be treated as a cooperative under subchapter_t of the code statement of law sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exception not here relevant sec_1_1381-1 of the regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for patrons in 44_tc_305 acq c b three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the member patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital puget sound t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound pincite is typically achieved by voting on a one-member one-vote basis the principle of plr-171615-03 democratic control was further discussed in 462_f2d_259 5th cir in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation the requirement of operation at cost is met if the cooperative’s net_earnings or savings are distributed to the cooperative’s patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker-members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the associations are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound pincite revrul_70_481 1970_2_cb_170 holds that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code revrul_72_36 1972_1_cb_151 states that in accordance with fundamental cooperative principles the rights and interests of the members in the savings of a cooperative should be determined in proportion to their business with the cooperative with respect to liquidating distributions the service has stated that the cooperative principle of operation at cost requires that a cooperative’s articles of incorporation or bylaws obligate the cooperative to distribute its remaining assets upon liquidation to both its current and former members in proportion to the value or quantity of business that each did with the cooperative over some reasonable number of years sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1382 of the code and sec_1_1381-2 of the regulations provide in pertinent part that there is allowed as deduction from the gross_income of any cooperative to which part of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends to the extent that such amounts are paid in money qualified written notices of allocation or other_property plr-171615-03 other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the day after the close of the payment period for the taxable_year sec_1382 of the code provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 of the code provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the corporation from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association sec_301_7701-2 of the regulations provides that a partnership that elects to be taxed as an association is treated as a corporation for all federal tax purposes analysis concerning the requirement of subordination of capital taxpayer does not have any nonpatron investors nor does it plan to accept any nonpatron investors the partnership_agreement contemplates that taxpayer will operate on a cooperative basis for the benefit of its members in addition after dissolution distribution of the remaining assets will be made to all member patrons on the basis of their amount of patronage with taxpayer concerning the requirement of democratic control taxpayer’s partnership_agreement provides that each member shall be entitled to a single vote with majority rule controlling concerning the requirement of operation at cost net_earnings are distributed to the patrons in proportion to the quantity and value of business conducted with them thereby ensuring that it is operated at cost at the country a level the shares of each growerco are held only by d growers there are no non-grower investors nor do they plan to accept non-grower investors as shareholders the articles of the growercos provide that each d grower is limited to one voting share in his respective growerco in the case where a particular grower plr-171615-03 produces more than one type of produce the grower is permitted to hold a voting share only in the capital stock of the growerco handling the grower’s predominant crop accordingly the democratic control requirement is also maintained at the growerco level concerning the requirement of operating at cost even though the directors of the growercos have discretion with respect to the timing of distributions the growercos must on an annual basis allocate to each d grower its share of the patronage refunds from the taxpayer included in the growerco’s earnings the amount allocated will be based on each grower’s patronage and dividends to be paid to each grower will be based on the amount so allocated on a patronage basis with respect to taxpayer’s election under sec_301_7701-2 of the regulations to be taxed as a corporation subchapter_t applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of the business done with or for such patrons as noted above taxpayer will conduct business as a cooperative and allocate patronage_dividends to patrons on the basis of the patronage-based business done with or for such patrons accordingly taxpayer should be taxed as a cooperative pursuant to subchapter_t of the code based solely on the representatives provided taxpayer including llc will be this ruling is directed only to the taxpayer that requested it under sec_6110 operating_on_a_cooperative_basis within the meaning of sec_1381 of the internal_revenue_code and will be treated as a cooperative under subchapter_t of the code k of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to coop walter h woo senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries sincerely yours
